Confidential Treatment Requested by Pac-West Telecomm, Inc.

PROPRIETARY AND CONFIDENTIAL
 
AMENDMENT NO. 3
TO
DIAL ACCESS SERVICES AGREEMENT
 
THIS AMENDMENT No. 3 to Dial Access Services Agreement (this “Amendment’) is
effective as of May 21, 2003 (the “Amendment Effective Date”) by and between
Qwest Communications Corporation (“Customer”) and Pac-West Telecomm, Inc.
(“Pac-West”). Pac-West and Customer are sometimes collectively referred to
herein as the “Parties.” All defined or capitalized terms used herein shall have
the same meanings ascribed to them in the Agreement, unless specifically
otherwise provided in this Amendment No. 3.
 
WHEREAS, Pac-West and Customer entered into that certain Dial Access Services
Agreement effective as of January 31, 2002 (the “Agreement”);
 
WHEREAS, the Parties have modified the Agreement by entering into Amendment
No. 1 and Amendment No. 2 to Dial Access Services Agreement;
 
WHEREAS, the Parties desire to further modify the Agreement as more particularly
described below.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein and
in the Agreement, the Parties agree as follows:
 
1.  Customer shall be permitted to order ports in the Reno, NV market. Pac-West
has approved the use of 5 NAS (Network Access Server) boxes in Stockton to be
used for Reno orders, and additional units may be approved for use with Reno
orders if mutually agreed upon in writing between the parties. For all Reno
ports, there will be a $3 per port monthly premium for backhaul added to
Customer’s standard port price as outlined in item 9 of Amendment No. 2.
 
2.  Customer shall be permitted to order ports in the Las Vegas, NV market.
Pac-West has approved the use of 2 NAS boxes for use with Las Vegas orders, and
additional units may be approved for use with Las Vegas orders if mutually
agreed upon in writing between the parties. For all Las Vegas ports, there will
be a [**] per port monthly premium for backhaul added to Customer’s standard
port price as outlined in item 9 of Amendment No. 2.
 
3.  The term of this Amendment shall be coterminous with the term specified in
Amendment No. 2.
 
4.  Pac-West shall allow Customer to use NAS boxes 86, 87, and 88 located in the
Los Angeles 3 POP and NAS boxes 124, 125, 126, 127, 128, and 129 located in
Oakland, and additional NAS boxes that are mutually agreed upon in writing
between the parties to terminate Customer supplied PRI. All port commitments
outlined in the Agreement shall remain unchanged. Pac-West shall continue to
bill Customer for all port commitments as outlined in Schedule 1, Exhibit 4, of
Amendment No. 2, regardless of whether the PRI is supplied by Pac-West or by
Customer.
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].


--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
 
5.  In the event Customer desires Pac-West to supply PRI with the NAS equipment
outlined in item 4 above, Customer shall provide Pac-West with sixty (60) days
advance written notice. Pac-West shall supply the PRI to Customer within the
60-day timeframe in accordance with Section 12 (SLA) of the Agreement whereby if
Pac-West is not able to meet this 60-day timeframe period, Customer may cancel
the PRI without liability for any termination charges. This SLA requirement is
specifically conditioned on the PRI being supplied at the same POP location, and
a relocation of NAS boxes is not required.
 
6.  Pac-West and Customer agree to a modification of the current operational
configuration utilizing NEAS technology on PRIs, as outlined In Section 1(a) of
the Agreement. Pac-West and Customer agree to a new configuration of 2 trunk
groups of 13 T-1s, with each trunk group having an active D-channel. The
reconfiguration shall take place as mutually agreed upon in writing between the
Parties.
 
7.  All other terms and conditions in the Agreement shall remain in full force
and effect and be binding upon the Parties. This Amendment and the Agreement set
forth the entire understanding between the Parties as to the subject matter
herein, and in the event there are any inconsistencies between the two
documents, the terms of this Amendment shall control.
 
IN WITNESS WHEREOF, an authorized representative of each Party has executed this
Amendment as of the dates set forth below.
 
QWEST COMMUNICATIONS CORPORATION
 
By: /s/ Jeff Baldvinsson             
 
Name: Jeff Baldvinsson             
 
Title: Senior Director                  
 
Date: May 21, 2003                     
 
 

 
 
 
 
PAC-WEST TELECOMM, INC.
 
By:/s/ Wayne Bell                     
 
Name: Wayne Bell                     
 
Title: Vice President - Marketing and SP Sales         
 
Date: June 3, 2003                     



2
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].